MEMORANDUM **
Melecio Perez, a native and citizen of Mexico, petitions for review of the Department of Homeland Security’s order reinstating his 1997 expedited removal order under 8 U.S.C. § 1231(a)(5). We dismiss the petition for review.
We lack jurisdiction to consider Perez’s collateral challenge to his prior expedited removal order. Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1139 (9th Cir.2008); see also 8 U.S.C. § 1252(e) (judicial review of expedited removal orders available only in habeas corpus proceedings).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.